Citation Nr: 9911578	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and a friend


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1955 to 
July 1957.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating action 
in which the RO denied service connection for MS.  The 
veteran appealed and was afforded a Board hearing at the RO 
before the undersigned member of the Board in March 1998.  
The case was remanded in June 1998 for evidentiary 
development.  The case has now been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service medical records are negative for a diagnosis or 
treatment of multiple sclerosis.

3.  The veteran and his wife have testified that he 
experienced tingling and twitching in his lower extremities 
in beginning in 1959, two years after discharge from service.

4.  The veteran currently has a diagnosis of multiple 
sclerosis.

5.  VA medical opinion has linked the onset of the veteran's 
current multiple sclerosis to the tingling and twitching of 
the veteran's lower extremities within two years of 
discharge; as such, the onset has been linked to a period 
during the seven year presumptive period following discharge 
from service.


CONCLUSION OF LAW

Multiple sclerosis is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303 (d), 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the June 1998 Board remand, we noted that the 
veteran's service medical records were negative for 
complaints or treatment of MS.  The veteran's service medical 
records were partially burned in the fire at the National 
Personnel Records Center (NPRC) in July 1973.  As such, there 
is a heightened duty to assist the veteran.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

The veteran has submitted evidence including a certificate 
given in recognition of his voluntary participation during 
military service in 1956 and 1957 in climate testing to 
include simulated arctic, tropical and desert exposure tests 
carried out in the climatic chambers in Natick, 
Massachusetts.  He has also submitted photographs of himself 
participating in these experiments.

The seven year presumptive period in which the veteran must 
show that his MS became manifest to a degree of 10 percent or 
more expired in July 1964.  Appellate review shows that the 
first diagnosis of MS was made in May 1993, some 36 years 
after the veteran was discharged form service.  The veteran 
had previously been diagnosed with carpal tunnel syndrome of 
the right upper extremity in 1991 after reporting symptoms of 
numbness in his right arm and hand.  Service connection for 
carpal tunnel syndrome of the right upper extremity was 
denied by the RO in a December 1991 rating action.

In April 1993, the veteran was seen by David J. Crowley, 
M.D., and presented a 1-2 year history of progressive 
difficulty with unsteadiness on his feet.  Dr. Crowley noted 
at that time that the veteran had been seen in the past for 
numbness in his upper extremities.  He indicated that he had 
fallen, but was not aware of numbness in his legs.  Following 
examination, the diagnostic impression was myelopathy of 
uncertain cause.  A subsequent MRI of the veteran's brain and 
additional clinical findings resulted in a diagnosis of MS in 
May 1993, almost 36 years after discharge from service.

At his Travel Board hearing before the undersigned member of 
the Board in March 1998, the veteran submitted a letter from 
Michael J. Olek, D.O., his treating health care provider for 
MS, accompanied by a written waiver of RO review of that 
evidence, pursuant to 38 C.F.R. § 20.1304 (1998).  Dr. Olek 
noted that the veteran's symptoms of numbness in his right 
hand first appeared in 1986.  A subsequent brain MRI and 
evoked potential testing in May 1996 was consistent with a 
diagnosis of MS.  Dr. Olek stated that the cause of MS is 
unknown.  He further commented that there is a causal 
relationship between organic solvent exposure and the 
development of MS; it is also know that patients with MS may 
be temperature sensitive.  Dr. Olek indicated that the 
information provided by the veteran concerning his 
participation research experiments in the military was not 
specific enough to link such experiments to the development 
of MS.  Dr. Olek also said that he could not rule out the 
possibility that the veteran may have been exposed to some 
agent which made him susceptible to develop an autoimmune 
demyelinating disease.

The veteran testified at the hearing that he started 
treatment with Dr. Olek in 1995 or 1996.  He did not get any 
medical treatment for the twitching in his leg in the early 
post-service years.  He indicated that he did not report this 
symptom to any physician in the early post-service years 
because it was not a handicap; it has progressed over the 
years.  The veteran said that his right arm and hand have 
been numb for ten years.  He said that the physicians who are 
currently treating him believe the numbness in his right arm 
and hand are involved with his MS.  The veteran did not 
indicate the name of the physician(s) who have offered these 
opinions.

The veteran's wife testified that she married the veteran in 
1959, two years after his discharge from service.  She 
indicated that the veteran had a significant twitching spasm 
in his leg from the time that they got married.  The 
veteran's wife further stated that the veteran had difficulty 
walking on the beach after they were married because of 
numbness in his feet.  She testified that Dr. Olek told her 
that this kind of twitching in the leg "goes with Multiple 
Sclerosis."  There was no such statement from Dr. Olek 
currently in the claims folder and the case was remanded, in 
part, to obtain that evidence.  In an August 1998 letter to 
Dr. Olek, the RO requested confirmation of the above 
statement related by the veteran's wife which appeared to 
relate the symptom of leg twitching two years after discharge 
from service to the veteran's currently diagnosed MS.  No 
response was received from Dr. Olek.

Thereafter, the veteran was seen for a VA neurological 
examination in December 1998.  The veteran reported the onset 
of numbness in his right hand in 1986, that spread to his 
right arm in 1987.  He was ultimately diagnosed with chronic 
progressive MS in 1993.  The veteran initially used a cane to 
assist with ambulation; this progressed to a walker, and he 
is now in a wheelchair.  He was observed to have some slurred 
speech and voice weakness.  The veteran and his wife reported 
the onset of twitching in his lower extremities after their 
marriage in 1959 which resulted in their sleeping in separate 
beds.  On examination, the veteran was found to have chronic 
and progressive MS, with signs of cerebral brain stem, 
cerebellar cord, and spinal cord involvement.  In response to 
the questions posed in the June 1998 Board remand, the VA 
examiner indicated that she had reviewed the claims folder.  
While the veteran was noted to have participated in 
temperature experiments in service, the VA physician 
indicated that temperature testing does not cause MS.  
However, while she could not say that the veteran's MS was 
manifest in service, she concluded that the veteran's MS had 
its onset within the seven year presumptive period following 
discharge from service based on the reports from the veteran 
and his wife regarding periodic limb movements of sleep or 
spasticity of MS which moved the veteran's legs during the 
evening.  The VA examiner indicated that these symptoms in 
the veteran's lower extremities were clearly a beginning 
feature of MS and did occur within seven years of his 
discharge from service.  As such, she concluded that the 
veteran did indeed have MS within seven years of leaving the 
military.

On the basis of the above VA medical opinion, and in the 
absence of evidence which unequivocally finds no 
relationship, it is the opinion of the Board that it is at 
least as likely as not that the veteran's MS was incurred 
within the seven year presumptive period following discharge 
from service.  Service connection for MS is therefore in 
order.


ORDER

Service connection for MS is granted.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

